PER CURIAM.
This is an action in forcible entry and unlawful detainer commenced in the municipal court of Minneapolis to recover possession of premises after an alleged default in a contract of sale. After a trial a decision was filed and judgment for possession was rendered.
The questions argued in appellant’s brief all relate to the sufficiency of evidence and to rulings made on the trial. The case was tried without a reporter and no record of testimony was made. There is no bill1 of exceptions or settled case. In the absence of some record this court has no means of determining the questions sought to be reviewed and the judgment must be affirmed.